Exhibit 10.106

TWELFTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

THIS TWELFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of October 27, 2006, by and among TELOS CORPORATION, a Maryland
corporation (“Parent”), XACTA CORPORATION, a Delaware corporation (“Xacta”;
Parent and Xacta are referred to hereinafter each individually as a “Borrower”,
and individually and collectively, jointly and severally, as the “Borrowers”),
TELOS DELAWARE, INC., a Delaware corporation (“Telos-Delaware”), UBIQUITY.COM,
INC., a Delaware corporation (“Ubiquity”), TELOS.COM, INC., a Delaware
corporation (“Telos.com”), TELOS INTERNATIONAL CORP., a Delaware corporation
(“TIC”), TELOS INTERNATIONAL ASIA, INC., a Delaware corporation (“TIA”), SECURE
TRADE, INC., a Delaware corporation (“STI”), KUWAIT INTERNATIONAL, INC., a
Delaware corporation (“KII”), TELOS INFORMATION SYSTEMS, INC., a Delaware
corporation (“TIS”), TELOS FIELD ENGINEERING, INC., a Delaware corporation
(“TFE”), and TELOS FEDERAL SYSTEMS, INC., a Delaware corporation (“TFS”;
Telos-Delaware, Ubiquity, Telos.com, TIC, TIA, STI, KII, TIS, TFE and TFS are
referred to hereinafter each individually as a “Credit Party” and collectively,
jointly and severally, as the “Credit Parties”), and WELLS FARGO FOOTHILL, INC.
(formerly known as Foothill Capital Corporation), as agent (“Agent”) for the
Lenders (defined below) and as a Lender.

WHEREAS, Borrowers, Credit Parties, Agent and certain other financial
institutions from time to time party thereto (the “Lenders”) are parties to that
certain Loan and Security Agreement dated as of October 21, 2002 (as amended
from time to time, the “Loan Agreement”);

WHEREAS, subject to the terms and conditions contained herein, Borrowers, Credit
Parties, Agent and Lenders have agreed to amend the Loan Agreement in certain
respects.

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Loan Agreement.

2. Amendments to Loan Agreement. Subject to the satisfaction of the conditions
set forth in Section 4 hereof, the Loan Agreement is amended in the following
respects:

(a) The definition of “Availability Block” as set forth in Section 1.1 of the
Loan Agreement is amended and restated in its entirety, as follows:

“Availability Block” means an amount equal to $500,000; provided, that
Availability Block shall mean an amount equal to $0 for the period from
October 27, 2006 through and including December 29, 2006.



--------------------------------------------------------------------------------

(b) The definition of “Additional Availability Amount” as set forth in
Section 1.1 of the Loan Agreement is hereby amended and restated in its
entirety, as follows:

“Additional Availability Amount” means an amount equal to (i) $1,300,000 during
the period commencing September 12, 2006 and ending October 26, 2006,
(ii) $2,500,000 during the period commencing October 27, 2006 and ending
December 2, 2006, (iii) $500,000 during the period commencing December 3, 2006
and ending December 30, 2006, and (iv) zero at all times on and after
December 31, 2006.

(c) The definition of “Maximum Revolver Amount” as set forth in Section 1.1 of
the Loan Agreement is amended and restated in its entirety, as follows:

“Maximum Revolver Amount” means $15,000,000, provided, that during the period
from October 27, 2006 through and including December 29, 2006, the Maximum
Revolver Amount means an amount equal to $21,000,000.

(d) Section 7.20(a)(i) of the Loan Agreement is hereby amended and restated in
its entirety as follows:

(i) Minimum EBITDA. EBITDA, measured on a fiscal month-end basis, for each
period set forth below, of not less than the required amount set forth in the
following table for the applicable period set forth opposite thereto;

 

Applicable Amount

 

Applicable Period

$(9,733,508)

  For the 9 month period ending September 30, 2006

$(8,379,042)

  For the 10 month period ending October 31, 2006

$(8,614,785)

  For the 11 month period ending November 30, 2006

$(7,393,004)

  For the 12 month period ending December 31, 2006

 

-2-



--------------------------------------------------------------------------------

Applicable Amount

 

Applicable Period

85% of EBITDA for such period as reflected in the most recent Projections
delivered to Agent pursuant to Section 6.3(c) and approved by Required Lenders
but in no event less than $4,250,230   For the 12 month period ending January
31, 2007 and the 12 month period ending on the last day of each fiscal month
thereafter

3. Ratification. This Amendment, subject to satisfaction of the conditions
provided below, shall constitute a waiver and amendment to the Loan Agreement
and all of the Loan Documents as appropriate to express the agreements contained
herein. Except as specifically set forth herein, the Loan Agreement and the Loan
Documents shall remain unchanged and in full force and effect in accordance with
their original terms.

4. Conditions to Effectiveness. This Amendment shall become effective as of
September 12, 2006 and upon the satisfaction of the following conditions
precedent:

(a) Each party hereto shall have executed and delivered this Amendment to Agent;

(b) Agent shall have received the fee described in Section 5 hereof;

(c) Borrowers shall have delivered to Agent such documents, agreements and
instruments as may be requested or required by Agent in connection with this
Amendment, each in form and content acceptable to Agent;

(d) No Default or Event of Default other than the Existing Defaults shall have
occurred and be continuing on the date hereof or as of the date of the
effectiveness of this Amendment; and

(e) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be satisfactory to Agent and its legal counsel.

5. Additional Availability Fee. To induce Agent and Lenders to enter into this
Amendment, Borrowers shall pay to Agent, for the benefit of Lenders, a
non-refundable fee equal to $140,000, which shall be due and payable on the date
hereof.

6. Miscellaneous.

(a) Warranties and Absence of Defaults. To induce Agent and Lenders to enter
into this Amendment, each Company hereby represents and warrants to Agent and
Lenders that:

 

-3-



--------------------------------------------------------------------------------

(i) The execution, delivery and performance by it of this Amendment and each of
the other agreements, instruments and documents contemplated hereby are within
its corporate power, have been duly authorized by all necessary corporate
action, have received all necessary governmental approval (if any shall be
required), and do not and will not contravene or conflict with any provision of
law applicable to it, its articles of incorporation and by-laws, any order,
judgment or decree of any court or governmental agency, or any agreement,
instrument or document binding upon it or any of its property;

(ii) Each of the Loan Agreement and the other Loan Documents, as amended by this
Amendment, are the legal, valid and binding obligation of it enforceable against
it in accordance with its terms, except as the enforcement thereof may be
subject to (A) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditor’s rights
generally, and (B) general principles of equity;

(iii) The representations and warranties contained in the Loan Agreement and the
other Loan Documents are true and accurate as of the date hereof with the same
force and effect as if such had been made on and as of the date hereof; and

(iv) It has performed all of its obligations under the Loan Agreement and the
Loan Documents to be performed by it on or before the date hereof and as of the
date hereof, it is in compliance with all applicable terms and provisions of the
Loan Agreement and each of the Loan Documents to be observed and performed by it
and no event of default or other event which upon notice or lapse of time or
both would constitute an event of default has occurred.

(b) Expenses. Companies, jointly and severally, agree to pay on demand all costs
and expenses of Agent (including the reasonable fees and expenses of outside
counsel for Agent) in connection with the preparation, negotiation, execution,
delivery and administration of this Amendment and all other instruments or
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith. In addition, Companies agree, jointly and severally, to
pay, and save Agent harmless from all liability for, any stamp or other taxes
which may be payable in connection with the execution or delivery of this
Amendment or the Loan Agreement, as amended hereby, and the execution and
delivery of any instruments or documents provided for herein or delivered or to
be delivered hereunder or in connection herewith. All obligations provided
herein shall survive any termination of the Loan Agreement as amended hereby.

(c) Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of Illinois.

(d) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

 

-4-



--------------------------------------------------------------------------------

7. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Company, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which such Company or any of its successors, assigns, or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, including, without limitation, for
or on account of, or in relation to, or in any way in connection with any of the
Loan Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto.

(b) Each Company understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

(c) Each Company agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

[signature pages follow]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

BORROWERS: TELOS CORPORATION, a Maryland corporation By  

/s/ Michael P. Flaherty

Title   EVP, General Counsel

XACTA CORPORATION,

a Delaware corporation

By  

/s/ Michael P. Flaherty

Title   EVP, General Counsel CREDIT PARTIES:

TELOS DELAWARE, INC.,

a Delaware corporation

By  

/s/ Michael P. Flaherty

Title   EVP, General Counsel

UBIQUITY.COM, INC.,

a Delaware corporation

By  

/s/ Michael P. Flaherty

Title   EVP, General Counsel

Signature Page to Twelfth Amendment to Loan and Security Agreement



--------------------------------------------------------------------------------

TELOS.COM, INC.,

a Delaware corporation

By  

/s/ Michael P. Flaherty

Title   EVP, General Counsel

TELOS INTERNATIONAL CORP.,

a Delaware corporation

By  

/s/ Michael P. Flaherty

Title   EVP, General Counsel

TELOS INTERNATIONAL ASIA, INC.,

a Delaware corporation

By  

/s/ Michael P. Flaherty

Title   EVP, General Counsel

SECURE TRADE, INC.,

a Delaware corporation

By  

/s/ Michael P. Flaherty

Title   EVP, General Counsel

KUWAIT INTERNATIONAL, INC.,

a Delaware corporation

By  

/s/ Michael P. Flaherty

Title   EVP, General Counsel

Signature Page to Twelfth to Loan and Security Agreement



--------------------------------------------------------------------------------

TELOS INFORMATION SYSTEMS, INC.,

a Delaware corporation

By  

/s/ Michael P. Flaherty

Title   EVP, General Counsel

TELOS FIELD ENGINEERING, INC.,

a Delaware corporation

By  

/s/ Michael P. Flaherty

Title   EVP, General Counsel

TELOS FEDERAL SYSTEMS, INC.,

a Delaware corporation

By  

/s/ Michael P. Flaherty

Title   EVP, General Counsel

AGENT AND LENDER:

 

WELLS FARGO FOOTHILL, INC. (formerly

known as Foothill Capital Corporation)

By  

/s/ David J. Sanchez

Title   VP

Signature Page to Twelfth Amendment to Loan and Security Agreement